Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on February 3, 2022. Claims 1-17 and 26-28 are currently pending. 

Drawings
The drawings filed on 2/3/2022 are unacceptable. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 33 (Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claim interpretations are maintained, see prior action mailed 11/12/2021 regarding claim interpretation. It is noted that the fitting device has been interpreted to include a fitting/programming unit which may be implemented as a computer as disclosed in the specification (see. Pg. 3, ll. 24-28) and equivalents thereof. 

Claim Objections
In view of the amendment filed on 2/3/2022 clarifying the language of claims 1,8 and 26 the objections made against claims in the office action of 11/12/2021 have been withdrawn.
Claim 26 is objected to because of the following informalities: Claim 26, line 36 should include a comma after provided to read similar to –provided, the input to the graphical user interface comprising-- in order to fix an inadvertent grammatical error. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 2/3/2022 clarifying the language of the claims, the 112(b) rejections made against claims in the office action of 11/12/2021 have been withdrawn.

Allowable Subject Matter
Claims 1-17 and 27-28 are allowed. Claim 26 would be allowed if amended to overcome the objections above. The following is a statement of reasons for the indication of allowable subject matter: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest a fitting device that is configured to allow a user to select between a HA-type fitting mode and a CI-type fitting mode, wherein the fitting device is configured to provide, in the HA-type fitting mode the specific limitations regarding in-situ measurement of a stimulation perception threshold output level for electrical and acoustic stimulation channels by recording patient feedback to a test output signal in the respective stimulation channel as a function of the output signal level, presetting of stimulation parameters including gain and/or a stimulation signal output level based on the measured stimulation perception threshold output levels; and manual fine-tuning of stimulation parameters including gain and/or the stimulation signal output level and wherein the fitting device is configured to provide, in the Cl-type fitting mode the specific limitations regarding manual coarse adjustment of the output signal level in the electrical and acoustic stimulation channels required for achieving at least one global loudness perception, wherein the output signal is a predetermined test signal; and manual fine adjustment of the output signal level in the electrical and acoustic stimulation channels required for achieving the at least one global loudness perception, wherein the stimulation output signal is generated from an audio signal captured by a microphone from ambient sound and wherein the fitting device comprises a transformation layer as specifically claimed, respectively in combination with the other claim limitations.  The prior art teaches a wide variety of schemes for fitting bimodal hearing prosthesis but does not teach the specific limitations regarding two modes of fitting including an HA-type mode and CI-type mode as specifically recited within the claims. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 26 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
See drawing and claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792